Order filed December 28, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01084-CV
                                    ____________

                         In the Interest of A.M.T., a child


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-05757J


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination case.

      The notice of appeal was filed November 15, 2018. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s
record was due within 10 days after the notice of appeal was filed. See Tex. R. App.
P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Rachel Gamez, the court reporter, to file the record in this appeal
on or before January 7, 2019. If Rachel Gamez does not timely file the record as
ordered, the court will issue an order requiring her to appear at a hearing to show
cause why the record has not been timely filed and why she should not be held in
contempt of court for failing to file the record as ordered. Contempt of court is
punishable by a fine and/or confinement in jail.



                                  PER CURIAM